               Case 18-12815-BLS         Doc 18-1     Filed 03/26/19     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 7

Christine Marie Layfield,                             Case No. 18-12815 (BLS)

                        Debtor.                       Dkt. Ref. Nos. 12, 15, 16


                    ORDER DISMISSING CASE WITHOUT PREJUDICE

         After consideration of (i) the Motion of the United States Trustee to Transfer Venue of

the Debtor’s Bankruptcy Case to the United States Bankruptcy Court for the Central District of

California or Alternatively, Dismiss the Debtor’s Bankruptcy Case under 11 U.S.C. § 305 (the

“Motion,” D.I. 12); (ii) the Objection of Christine Layfield to the Motion (the “Objection,” D.I.

15); and (iii) the Joinder of Interested Party, Philip Layfield, to the Objection (D.I. 16), and upon

consent of the parties in open court on March 21, 2019, it is hereby ORDERED and

ADJUDGED that:

         1. The above-referenced Chapter 7 Case is hereby dismissed without prejudice; and

         2. The Court retains jurisdiction to the extent necessary to enforce this Order.



Dated: March _____, 2019               BY THE COURT:

                                       ______________________________________________
                                       THE HONORABLE BRENDAN L. SHANNON
                                       UNITED STATES BANKRUPTCY JUDGE
